Lewis, J.
The charge relating to the impeachment of witnesses was substantially correct, and free from material error. Whilst the evidence was conflicting, that in behalf of the State was sufficient to . warrant the verdict, and, as the same has been approved by the trial judge, this court, under the established rule applicable to such cases, will not control his discretion in denying a new trial.

Judgment affirmed.


All the Justices concurring.

W. A. Dodson and J. W. Haygood, for plaintiff in error.
J. M. Terrell, attorney-general, and F. A. Hooper, solicitor-general, contra.